Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed on 03/03/2022 has the reference to Fields crossed through as not being considered since the number provided is not a valid patent number.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: The reference numeral 13 is not found in Figure 2A as is stated in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phelps et al. (EP 2,786,656) in view of Reagan (US 1,472,674).
Phelps et al. show a rack 5 loaded with eggs 1 and a feeding device 104 which feeds the rack to where an amount of liquid can be taken from the egg.  Not disclosed is the rack being fed at an oblique angle such that the sample is taken at an angle.  However, shown by Reagan is a feed device 5 for an egg rack 21 with a feed device which may present the rack at an oblique angle for testing purposes.  To include such a feature onto Phelps et al. would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as it would allow the eggs to be presented in a variety of angles so that the eggs can be presented in a desired orientation for sampling/testing purposes.
Re claim 2, a hole is generated by Phelps et al. in order to withdraw a liquid sample.
Re claim 3, Phelps et al. include a control device for feeding and sampling purposes.
Re claim 4, a vacuum is employed for sampling.
Re claim 6, a first sample collection device is provided.
Re claim 7, Figure 15 shows multiple sampling devices 162.
Re claim 9, inherent is a position determining device in order to properly sample the eggs.
Allowable Subject Matter
Claims 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gore et al. (US 6,176,199) teaches sampling an egg from an oblique angle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R BIDWELL whose telephone number is (571)272-6910. The examiner can normally be reached on Monday-Friday from 8 to 4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford, can be reached at telephone number (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                        07/08/2022